MEMORANDUM **
Dedy Widjaja, a native and citizen of Indonesia, petitions pro se for review of the Board of Immigration Appeals’ order affirming an immigration judge’s decision denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003), and we deny the petition for review.
Substantial evidence supports the agency’s finding that the harm Widjaja suffered did not rise to the level of past persecution. See id. at 1016-17. Furthermore, substantial evidence supports the agency’s finding that he failed to demonstrate a well-founded fear of future persecution because, although he is a member of a disfavored group, the agency found that he had not met his burden of demonstrating the requisite individualized risk of persecution under Sael v. Ashcroft, 386 F.3d 922, 927-29 (9th Cir.2004).
Because Widjaja failed to demonstrate eligibility for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Lata v. INS, 204 F.3d 1241, 1244 (9th Cir.2000).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.